Case: 4:13-cv-00800-SRC Doc. #: 149 Filed: 07/07/20 Page: 1 of 3 PageID #: 8189




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 MARY BAYES
 And
 PHILLIP BAYES

                       Plaintiffs,
 v.                                                         Case No.: 4:13-cv-00800-SRC
  BIOMET, INC., BIOMET
  ORTHOPEDICS, LLC, BIOMET U.S.
  RECONSTRUCTION, LLC, BIOMET
  MANUFACTURING, LLC f/k/a BIOMET
  MANUFACTURING CORP.,

                                 Defendants.


       PLAINTIFFS’ MOTION FOR LEAVE TO FILE A BRIEF SUR-REPLY TO
         DEFENDANTS’MOTION TO DISQUALIFY BACHUS & SCHANKER

       Plaintiffs are loath to request leave of Court to file a brief Sur-Reply on the disqualification

issue, but they feel compelled to do so given the misleading and irrelevant issues raised by Biomet

in its Reply. The proposed Sur-reply is less than three pages, pithy, and attached at Exhibit 1 to

this Motion.

       Plaintiffs therefore request that the Court grant this request and let the proposed Sur-reply

at Exhibit 1 be filed into the record.

                                               Respectfully Submitted,

                                               GRAY, RITTER & GRAHAM, P.C.


                                                By: /s/Maurice B. Graham
                                                     Maurice B. Graham         #3257
                                                     Attorneys for Plaintiffs’ Counsel
                                                     Bachus & Schanker LLC
                                                     701 Market Street, Suite 800
                                                     St. Louis, MO 63101-1826
                                                     (314) 241-5620; fax: (314) 241-4140
                                                     mgraham@grgpc.com
Case: 4:13-cv-00800-SRC Doc. #: 149 Filed: 07/07/20 Page: 2 of 3 PageID #: 8190




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 7, 2020, I electronically filed the foregoing document with
the Clerk of Court using the CM/ECF system, which will send notification of such filing to all
counsel of record registered to receive electronic Notices of Electronic Filing generated by
CM/ECF.


                                                       /s/Maurice B. Graham
Case: 4:13-cv-00800-SRC Doc. #: 149 Filed: 07/07/20 Page: 3 of 3 PageID #: 8191
